Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 10/04/2021. Claims 1, 3-8, and 10-20 are pending in the case. Claims 1, 8, and 15 are independent claims. This action is Final.

Applicant Response
In Applicant’s response dated 04/22/2021, Applicant amended claims 1, 8, and 15, and applicant argued against all objections, and rejections previously set forth in the Office Action dated 07/08/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 8, 10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (US Publication US 20150254369 A1, Pub. Date: September 10, 2015) in view of Long et al. (Patent No.: US 10586359 B1, Filing Date: Mar. 8, 2018) in further view of Yang et al. (Patent No.: US 20160055232 A1, Pub. Date:  February 25, 2016)

Regarding independent Claim 1,
	Hou discloses computing system comprising: a memory; and a processor execute processor-executable process steps of a client application to: 
receive a selection of a time dimension and a measure ( see Hou: Fig.1, [0027], “a data set with data for automobile sales ( measure), dimensions for an automobile brand and a year are displayed, where the dimension for the automobile brand is dimension 108, and where the dimension for the year is dimension 110.” (time dimension)). See also Fig.4, [0041]-[0042], “ales amounts for two brands, Brand a and Brand b. In this example, sales for each brand are depicted with bars. Given this existing chart 402, a user may begin a gesture at touch region 404, which corresponds to dimension 406, a dimension of the data set corresponding to a yearly breakdown of a given metric, such as sales in this instance.”
receive a selection of a second dimension (see Hou: Fig.1, [0027], “a data set with data for automobile sales ( a measure), dimensions for an automobile brand ( second dimension) and a year are displayed, where the dimension for the automobile brand is dimension 108, and where the dimension for the year is dimension 110.” (a time dimension));
determine a plurality of aggregations, wherein each particular aggregation is of the measure over each of a plurality of units of time of the time dimension (see Hou: Fig.4, [0042], “As depicted with chart 410, a result of the user adding a year dimension to existing chart 402) is that, for Brand a and Brand b, additional data set information is included in the modifies chart 402 to includes sales information for Brand a and Brand b over multiple years, 2011, 2012 and 2013.” i.e. measure over each of a plurality of units of time of the time dimension”) 
for each particular aggregation of the plurality of aggregations, determine a plurality of breakdowns, each particular breakdown of the plurality of breakdowns being of the particular aggregation for a particular unit of time over a plurality of dimension members of the second dimension (see Hou: Fig.4, [0042], “direct manipulation interface component modifies existing chart 402. As depicted with chart 410, a result of the user adding a year dimension to existing chart 402 is that, for Brand a and Brand b, additional data set information is included in the form of yearly breakdown. In this case, instead of two bars for sales for Brand a and Brand b as depicted in chart 402 for a single year, the direct manipulation interface component modifies chart 402 to includes sales information for Brand a and Brand b over multiple years, 2011, 2012 and 2013. In this example, a default of three previous years is determined, however, other default values may be specified, and the user may also add additional years or remove years once chart 410 is generated”)and 
	 
Hou does not explicitly teach or disclose the system that:
present a chart comprising a waterfall visualization of each particular aggregation of the plurality of aggregations and each particular breakdown of the plurality of breakdowns of each of the plurality of aggregations, wherein the chart shows first dimensional data 
at least one of the breakdowns of the waterfall visualization being expandable, responsive to a user input, to present an expansion of values of the dimension members of at least the second dimension for a particular one of the units of time selected via the user input.

However, Long teaches the system wherein:

present a waterfall visualization of each particular aggregation of the plurality of aggregations (see Long: Fig.1, Page 2, Line 46-50, “shows a waterfall chart 100 for comparing the budgeted and the actual costs for utility spending in an organization for the fall of 2011”) and each particular breakdown of the plurality of breakdowns of each of the plurality of aggregations (see Fig.1, Page 2, Line 50-55, In chart 100, the ordinate presents the cost in $1000 units. Bar 110 (indicating the open value) shows that the budgeted cost was $2,272. Bar 120 (indicating the close value), on the other hand, shows that the actual cost was $2,550. This indicates that for the fall of 2011, the utility cost account went over the budget by $278.”), wherein
the waterfall visualization comprises a chart showing first dimensional data of the time dimension along a first axis (see Long: for e.g. Fig.7, Page , Line 33-38,  “time navigation is enabled by using the time setting. Using the time settings, a user may change the time period of the data displayed in the waterfall chart. This change may, the first dimensional data or the time diminution (April 2016 in Fig.7) is along the first axis which in the horizontal axis or x-axis as shown in Fig.7 and 8 ) and second dimension data of the second dimension along a second axis (see Long: for e.g. Fig.7, Page 8, Line 40-45, “by location the difference between the actual and budgeted values of the revenue in April, 2016” i.e. the first dimensional data of time shown along the horizontal axis and the second dimensional data of actual and budgeted values of the revenue shown along the vertical axis ),wherein the first axis is orthogonal to the second axis (see Long: for e.g. Fig.7, Page 8, Line 15-20, “shows a waterfall chart 600, in which a difference is analyzed through a breakdown into a dimension, here locations, according to an embodiment. In particular, in chart 600, a revenue difference between the budgeted revenue for 2016 and the actual revenue for 2016 is broken down by locations that include US, Canada, UK, etc.” i.e. the location axis is orthogonal to the revenue axis. )
	Because Hou in view of Long are in the same field of endeavor of utilizing waterfall chart for data visualization, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Hou to include the system that present a waterfall visualization that comprises a chart showing time and second dimensional data along orthogonal first and second axis’s as taught by Long. One would have been motivated to make such a combination in order to provide users with a user-friendly computational tool that enables a user to create or modify Long, Pg.1, Ln. 55-60])

	As shown above Hou in view of Long teaches all the limitations of Claim 1. However, Hsu in view of Long does not explicitly teach or disclose the system wherein:
at least one of the breakdowns of the waterfall visualization being expandable, responsive to a user input, to present an expansion of values of the dimension members of at least the second dimension for a particular one of the units of time selected via the user input.

	However, Yang teaches computing system comprising at least one of the breakdowns of the waterfall visualization being expandable, responsive to a user input, to present an expansion of values of the dimension members of at least the second dimension for a particular unit of time selected via the user input (see Yang: Fig.4C and Fig.4D, [0029], “provide precise feedback about the selected range to the user, the boundary values of the selected range may also be textually displayed. If the user does not adjust the range manually (e.g., with a two-finger gesture as described), a default value range, e.g., having a width of one unit, may be selected based on the location where the axis was touched. Once the value range has been selected, the user may swipe one or both fingers to the right, as shown in FIG. 4C, to complete the filtering. The result is an updated chart, illustrated in FIG. 4D, from which any data points whose values fall in the selected range are missing.” i.e. the values of the second dimension can be manipulated to expand or contract based on the user gesture input on the axis ).
Hou - Long  and Yang are in the same field of endeavor of providing waterfall chart to promote data visualization, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Hou and Long to include the system comprising at least one of the breakdowns of the waterfall visualization being expandable, responsive to a user input, to present an expansion of values of the dimension members of at least the second dimension as taught by Yang. One would have been motivated to make such a combination in order to provide users with an efficient and convenient means for data filtering by manipulating the data points on waterfall chart data. (See Yang: [0002])

Regarding Claim 3,
	Hou, Long, and Yang teaches all the limitations of Claim 1. Long further teaches the system wherein: 
receive an instruction to expand a selected one of the dimension members of the second dimension (see Long: for e.g. Fig.2, Page 4, Line 16-20, “The data setting step 202 may include different stages such as setting the open value, setting the close value, setting the breakdown type, setting the breakdown dimension, and setting the maximum step count. The system may receive one or more of these data through UI, or otherwise set them based on a preset default value or a previously saved configuration.”)
for each aggregation over the selected dimension member, determine a breakdown of the aggregation over each of a plurality of child dimension members of the selected dimension member (see Long: for e.g. Fig.9 and Fig.10, Page 8, Line 48-55, “For the dimensional context filtering, some embodiments enable a user to change a dimension to children of one of the dimension members. For example, in one embodiment, the dimension may relate to different regions in which a company operates. The filtering may enable a user to select one of the regions in the waterfall chart and create a waterfall chart for that region only in which the variances correspond to the sub regions in that region.”)
present a visualization of each of the plurality of aggregations of the measure over each of a plurality of dimension members of the first dimension, each of the plurality of breakdowns of each of the plurality of aggregations of the measure over each of a plurality of dimension members of the first dimension, and each breakdown of each aggregation over the selected dimension member of the second dimension (see Long: for e.g. Fig.5, Page 4/5, Line 64-70, “When the breakdown type is Dimension, the difference between the open and close value in the account is broken down into the corresponding differences (variances) in some other subcategories (defined by the dimension type) that exist under the account. Examples of the subcategories (dimension) include subsidiaries and geographical regions such as state, county, etc.”)
	Because Hou, Long and Yang are in the same field of endeavor of utilizing waterfall chart for data visualization, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Hou to include the system that receive an instruction to expand a selected one of the dimension members of the second dimension and present a  as taught by Long. One would have been motivated to make such a combination in order to provide users with a user-friendly computational tool that enables a user to create or modify waterfall chart with a minimum amount of input and without the need for manually creating or recreating or manipulating a waterfall chart. (See Long, Pg.1, Ln. 55-60])

Regarding independent Claims 8, and 15,
	Claim 8 is directed to a method claim and claim 15 is directed to computer-readable medium claim and both claims have similar/same technical features and Claim 1 and are rejected under the same rationale.

Regarding Claims 10, 14, 16 and 20,
	Claims 10 and 14 are directed to method claim and 16 and 20 are directed to computer-readable medium claim and both claims have similar/same technical features and Claim 3 and 7 respectively and are rejected under the same rationale.

9.	Claims 4-7, 11-14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hou in view of Long and Yang as applied to claims 1, 3, 8, 10, and 15-16 above , and in further view of Peters et al., (US Publication 20170358112 A1 ,and Dec. 14, 2017)

Regarding Claim 4,
Hou, Long, and Yang teaches all the limitations of claim 1. Hou, Long, and Yang further teaches the processor to execute processor- executable process steps of the client application to:
present a user interface switch to convert the visualization to a variance mode (see Long: for e.g. Fig.8-9, Page 4, Line 67-70, “A user can switch from waterfall chart 900 to waterfall chart 1000 by selecting a filtering option to filter the data of waterfall chart 900 in the dimension of subsidiaries and selecting subsidiary A.”); 
in response to selection of the user interface switch (see Long: for e.g. Fig.8-9, Page 4, Line 67-70, “A user can switch from waterfall chart 900 to waterfall chart 1000 by selecting a filtering option to filter the data of waterfall chart 900 in the dimension of subsidiaries and selecting subsidiary A.”);: 
determine a first difference between a breakdown of a first aggregation over a first of the plurality of dimension members and a breakdown of a second aggregation over the first of the plurality of dimension members by subtracting a second aggregation value of the second aggregation over the first of the plurality of dimension members from the first aggregation value of the first aggregation over the first of the plurality of dimension members (see Long
determine a second difference between a breakdown of the first aggregation over a second of the plurality of dimension members and a breakdown of the second aggregation over the second of the plurality of dimension members by subtracting a second aggregation value of the second aggregation over the second of the plurality of dimension members from the first aggregation value of the first aggregation over the second of the plurality of dimension members (see Long: for e.g. Fig.1, Page 4, Line 50-65, “ Variance steps 112 and 114 (in this case, step ups), on the other hand, show that the telephone and garbage subaccounts spent over their allotted budgets by $58 and $390, respectively. Variance step 115 shows that the remaining subaccounts, when added together (labeled other), went over their allotted budgets by $210. The algebraic sum of the over budget values (i.e., step ups $58, $390, and $210) and the under budget values (i.e., step downs -$190 and -$190) results in the difference of $278 in the overall account. Waterfall chart 100, therefore, shows how each subaccount contributed to the overall difference in the overall accounts.”) and 
	Hou, Long, and Yang does not explicitly teach/disclose the system wherein present a user interface switch and present a second visualization of each of the plurality of aggregations, the first difference and the second difference.
	However, Peters teaches the processor to execute processor- executable process steps of the client application to present a user interface switch (see Peters : Fig.9, [0117], “bar chart 900 for an income statement per product, showing values for Apparel, Footwear, and . the menu 902 is considered as user interface switch button) and present a second visualization of each of the plurality of aggregations, the first difference and the second difference (see Peters: for e.g. Fig. 9, [0121] “After the filter is applied, the chart is redrawn as FIG. 11. It no longer includes this Footwear bar, which had ID "[sap.epm: Product].[parentId].&[HPRD0002]". )
	Because Hou, Long, , Yang and Peters are in the same field of endeavor of providing tools for data visualizations and waterfall chart, accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the system, method and medium of Hou, Long, and Yang to include the system that the system that present a user interface switch and present a visualization of user interface switch that manipulate the graph or chart with different selections to convert the visualization to a variance modes as taught by Peters. One would have been motivated to make such a combination in order to provide users with an efficient interaction tool that assist users manipulate and interact with large volume of data with selected graph display.

Regarding Claim 5,
	Hou, Long , Yang and Peters teaches all the limitations of claim 4. Peters further teaches the system wherein present a second user interface switch to exit the variance mode (see Peters: Fig.9, [0118], “a filter icon 904 allows filtering on a selection according to a criteria. Exclude icon 906 is also shown allowing for the removal of an axis break from a bar. Drill down icon 908 and drill up icon 910 are further shown, allowing a user to explore bar chart data and in response to selection of the second user interface switch, present a third visualization of each of the plurality of aggregations and each of the plurality of breakdowns of the second aggregation (see Peters : Fig.9, [0124], “user removes the filter, and therefore no longer is excluding the Footwear bar. The chart now contains the Footwear bar again, which has the same ID as it did before, "[sap.epm:Product] . [parentId] . & [HPRD0002]". As the chart's axis break selection still contains a single bar with ID "[sap.epm:Product].[parentId].&[HPRD0002]", and this bar is now present, the axis break procedure will be run and the chart will again be rendered with an axis break inserted (as in FIG. 10.”)

Regarding Claim 6,
	Hou, Long, Yang and Peters teaches all the limitations of claim 5. Peters further teaches the system wherein the second user interface switch is enabled only if the second visualization is associated with two or more measures (see Peters : Fig.9, [0124], “the user removes the filter, and therefore no longer is excluding the Footwear bar. The chart now contains the Footwear bar again, which has the same ID as it did before, "[sap.epm:Product] . [parentId] . & [HPRD0002]". As the chart's axis break selection still contains a single bar with ID "[sap.epm:Product].[parentId].&[HPRD0002]", and this bar is now present, the axis break procedure will be run and the chart will again be rendered with an axis break inserted (as in FIG. 10.”)

Regarding Claim 7,
	Hou, Long, Yang and Peters teaches all the limitations of claim 5. Peters further teaches the system wherein the third visualization does not comprise any breakdowns of the first aggregation (see Peters: Fig.12, [0125], “illustrates another workflow in which an axis break is selected on the basis of two bars rather than one. Specifically, the user now selects two bars: Footwear and Accessories. These bars have bar IDs of: [sap.epm:Product] . [parentId]. & [HPRD0002]" and "[sap.epm:Product] .[parentId]. & [HPRD0003]" respectively.

Regarding Claims 11-14 and 17-20,
	Claims 11-14 and 17-20 are directed to a method claim that have similar/same technical features and claim limitations as Claims 4-7 respectively and are rejected under the same rationale.

Response to Arguments
Claim Rejections - 35 U.S.C. § 103,
	Applicant’s arguments with respect to claim amendments have been considered but are moot in light of the new combination of references being used in the current rejection. The new combination of references was necessitated by Applicant’s claim amendments. Therefore, the claims are rejected under the new combination of references as indicated above.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
PGPUB
 NUMBER:
INVENTOR-INFORMATION:
TITLE / DESCRIPTION
US 8301585 B2
Mourey, Nicolas
Visualization recommendations based on measure metadata
US 20150346956 A1
Peters, Geoff
Recommendations for creation of visualizations
US 20140085308 A1
Huang; Ziqiang
User Interface Incorporating Waterfall Chart
US 9122668 B1
Wacha; Thomas Joseph
Methods and a computing device for configuring a waterfall chart
US 20150261737 A1
Devarajan; Ravinder
OVERVIEW AXIS HAVING A DIFFERENT GRAPH ELEMENT TYPE


                                                                                                                                                                                                   	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Zelalem "Zee" Shalu/Examiner, Art Unit 2177             

/MOHAMMED H ZUBERI/Primary Examiner, Art Unit 2177